DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 May 2021 has been considered by the Examiner.

Specification
The use of the term “nomex”, which is a trade name or a mark used in commerce, has been noted in this application (see paragraph 0043 of specification as filed). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: 
Claim 4 recites “wherein the strap assembly comprise of polyisoprene material” which is grammatically incorrect.  The Examiner suggests amending the claim so as to recite “wherein the strap assembly comprises a polyisoprene material”.  Appropriate correction is required. 
Claim 9 recites “wherein the polyurethane layer assembly adapted to absorb inertial energy” which is grammatically incorrect.  The Examiner suggests amending the claim so as to recite “wherein the polyurethane layer assembly is adapted to absorb inertial energy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 8, and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “wherein the first rim portion may couple or uncouple”.  The use of the word “may” in the claim renders the claim indefinite as it is unclear if the claimed couple or uncouple feature is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 8 recites “wherein the activated charcoal layer assembly may be adapted to absorb odors”. The use of the word “may” in the claim renders the claim indefinite as it is unclear if the claimed odor absorption property is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 11 recites "the assembly of layers" in line 1.  There is insufficient antecedent basis for this feature in the claim as neither claim 11 nor claim 1 from which claim 11 depends introduces an assembly of layers.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 12 recites “wherein the closed and locked states of the lock assembly may be adapted to prevent slidably pulling the slide assembly”. The use of the word “may” in the claim renders the claim indefinite as it is unclear if the claimed prevention of sliding the slide assembly is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 13 recites “wherein the at least two polycarbonate carrier portions may comprise a plurality of mesh pocket assemblies” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed mesh pocket assembly feature is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 14 recites “wherein the at least two polycarbonate carrier portions may comprise a plurality of flexible band assemblies” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed flexible band assembly feature is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 15 recites “wherein a plurality of mesh pocket assemblies may be disposed in the interior portion of the carrier”” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed mesh pocket feature is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 16 recites “wherein the plurality of flexible band assemblies may be disposed in the interior portion of the carrier” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed flexible band assembly feature is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 17 recites “wherein the plurality of mesh pockets assemblies may comprise of an intermix of polyurethane and charcoal material” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed intermix of polyurethane and charcoal material is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.
Claim 18 recites “wherein the plurality of flexible band assemblies may comprise of an intermix of polyurethane and charcoal material” which renders the claim indefinite because the use of the word “may” makes it unclear if the claimed intermix of polyurethane and charcoal material is actually required to be present or if it is merely optional.  For the purpose of examination, the Examiner will interpret a carrier which meets the limitation of claim 1 as reading on the claimed assembly.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortlieb, ES 2348093 (“Ortlieb”)(machine translation provided herewith) in view of Trimble, US 2017/0158379 (“Trimble”), Haro, US 2005/0061844 (“Haro”) and Matsushima et al., WO 2011/004500A1 (“Matsushima”)(machine translation provided herewith). 
Regarding claim 1, Ortlieb discloses a backpack (i.e. a carrier assembly) comprising a first and second shell portion (2, 3) [abstract, 0001-0012, Figs. 1-5].  The first and second shell portions each have a rim portion wherein the rim portions of the first and second shell portions mate to each other along the shell portions’ periphery via an airtight zipper (6) [0010-0012, Figs. 1-4].  Since the zipper is described as being airtight and rest of the backpack is formed from solid shell portions, the backpack is reasonably interpreted as being airtight and water-resistant as claimed [0010, 0012]. The first and second shell portions are formed from a rigid material [0010, 0011].  The backpack additionally comprises a strap assembly [0010, Figs. 1-4].  

    PNG
    media_image1.png
    394
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    353
    media_image2.png
    Greyscale






Figs. 2 and 5 of Ortlieb illustrating the disclosed backpack comprising two hard shells which mate with each other along a perimeter.

Ortlieb is silent regarding the shell portions being formed from polycarbonate, the presence of a lock assembly, the presence of at least one substantially polyurethane layer and the presence of at least one substantially activated charcoal layer
Trimble discloses a pocket which can be permanently or temporarily attached to the inside of a carrying good such as a backpack [abstract, 0036, 0070]. The pocket is configured to prevent odors from being emitted therefrom [abstract, 0003].  The pocket is formed from a first layer and a second layer wherein the first layer may be formed from, inter alia, a polyurethane and the second layer is formed from an activated charcoal cloth [0072, 0075, 0077, Figs. 7 and 8].
Haro discloses a backpack hard shell [abstract, 0009, 0029-0043, Figs. 1-9].  Haro teaches forming the shell of the backpack from polycarbonate because it is durable, shatter-proof, and weather resistant [0009].

    PNG
    media_image3.png
    366
    594
    media_image3.png
    Greyscale
 Matsushima discloses a slide fastener which is suitable for use in applications requiring waterproofness [0001, 0019, 0021-0047, 0078].  The slide fastener is water-proof and air-tight [0141] and comprises a sliding mechanism which is adapted to have an open, unlocked configuration and a closed, locked configuration [0028, 0038, 0052-0057, Fig. 4]. The slide fastener may be formed from a thermoplastic resin [0024].






Fig. 4 of Matsushima illustrating the locking mechanism of the disclosed zipper.

Ortlieb and Trimble are both directed towards carrying articles.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have affixed the pocket taught by Trimble to the inside of the backpack of Ortlieb with the expectation of providing a place where odorous articles/items can be placed where the odors emitted from the articles/items are trapped.  The pocket affixed to the inside of the backpack of modified Ortlieb would have comprised an activated charcoal layer and a fabric layer wherein the fabric layer may be formed from a polyurethane.  The activated charcoal and polyurethane layers would have respectively read on the claimed at least one substantially activated charcoal layer and at least one substantially polyurethane layer.
Ortlieb and Haro are both directed towards backpacks comprising a hard shell.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the backpack of Ortlieb by forming the shells from polycarbonate as taught by Haro with the expectation of providing a backpack comprising shells that are durable, shatter-proof, and weather resistant. The polycarbonate shells of the backpack of modified Haro would have read on the claimed first and second substantially polycarbonate carrier portions.
Ortlieb and Matsushima are both directed towards luggage articles comprising a slide fastener. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the slide fastener disclosed by Matsushima as the zipper of the backpack of Ortlieb with the expectation of providing a water-tight, air-tight closing mechanism which is capable of locking.  The slide fastener of the backpack of modified Ortlieb would have read on the claimed lock assembly.
Regarding claim 3, Ortlieb teaches two hard shells are pivotably coupled to each other and are adapted to have an open or closed position [0010, Fig. 5].
Regarding claim 19, given that the backpack of modified Ortlieb would have comprised two polycarbonate shells which enclose a volume, there is a reasonable expectation that some degree of thermal energy (i.e. heat) would be maintained within the enclosed volume for at least a brief period of time which meets the limitations of claim 19. The Examiner notes that when closed, the two polycarbonate shells would substantially isolate the interior volume of the backpack from the outside environment which would thereby reduce thermal exchange.
Regarding claim 20, it is noted that while the claim recites that the carrier portions comprise at least one of polycarbonate, polyurethane, or activated charcoal which include properties for shock absorbance and maintaining a low thermal energy, the degree of shock absorbance and maintenance of low thermal energy is not quantified.  As such, any non-zero amount of shock absorbance and low thermal energy maintenance would read on the claims.  Therefore, given that mere present of a polycarbonate shell such as that of the backpack of modified Ortlieb would intrinsically provide at least some degree of shock absorbance and low thermal energy maintenance, the backpack of modified Ortlieb is reasonably interpreted as meeting the limitations of claim 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ortlieb in view of Trimble, Haro, and Matsushima as applied to claim 1 above, and further in view of Dougherty, US 5,816,395 (“Dougherty”).
Regarding claim 9, as is described above, modified Ortlieb teaches a backpack which meets the limitations of the carrier assembly of claim 1.
Modified Ortlieb is silent regarding the backpack comprising a polyurethane layer adapted to absorb inertial energy.
Dougherty discloses a packaging case comprising a first and second rigid shell which define an interior volume (abstract, col. 1 line 56-col. 3 line 25, col. 8 line 65-col. 9 line 29, Figs. 1 and 2). Dougherty teaches applying a polyurethane foam layer to protect and cushion articles placed inside the packaging case (abstract, col. 1 line 56-col. 3 line 25, col. 4 lines 1-14, col. 8 line 65-col. 9 line 29, Figs. 1 and 2).  
Modified Ortlieb and Dougherty are both directed towards transportation articles comprising a rigid outer shell which defines an interior space into which items are to be placed.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied a layer polyurethane foam to the inside of the first and/or second shell portions of the backpack of modified Ortlieb as taught by Dougherty with the expectation of providing protection and cushioning to articles stored inside the backpack.  The polyurethane foam layer(s) in the resulting backpack would have read on the polyurethane layer of claim 9.

Allowable Subject Matter
Claims 2, 4, 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2009/0032153 to Burnett – discloses an airtight handbag comprising a first and second shell portion and a zipper which seals portions together along the periphery thereof [abstract, 0004, 0040, Fig. 1].

· US 2017/0304474 to Drake – discloses a duffle bag which is adapted to remove odors wherein the bag comprises an airtight zipper [abstract, 0002, 0021, 0064, 0067, Figs. 1 and 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782